DETAILED ACTION

Preliminary Amendment
Acknowledgment is made of Preliminary Amendment filed October 6, 2021.  Claims 1-14 are canceled.  Claims 15-26 are new.  Claims 15-26 are pending.

Allowable Subject Matter
Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting device comprising a main body, a lighting member and a filter which is at least partially made of anodized metal for treating air, wherein said metal comprises a superficial porous layer of an oxide of said metal comprising at least one antimicrobial substance, wherein said filter comprises a plurality of threadlike elements of said anodized metal, at least partially in non-permanent contact with each other, randomly deformed to forma  plurality of non-linear pathways, and/or a plurality of sheet metal disks with holes.  
The best prior art of record, Seck, discloses (or renders obvious in combination with the Lambert reference cited on Applicant’s IDS (WO 2013/155618) a lighting device comprising a main body (at least 12), a lighting member 26 and filter 24 which is at least partially made of anodized metal for treating air (see para [0049]; zinc oxide or copper oxide), wherein said metal comprises a superficial porous layer of an oxide of said metal comprising at least one antimicrobial substance (see para [0049]; layer with antimicrobial substances) (see Seck, at least Figures 1-7B and paragraphs [0001]-[0099]).  But Seck and Lambert do not teach or suggest that the filter 24 comprise a plurality of threadlike elements of said anodized metal, at least partially in non-permanent contact with each other, randomly deformed to forma  plurality of non-linear pathways, and/or a plurality of sheet metal disks with holes.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-25 are allowable in that they are dependent on, and further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seck 		US 2012/0275960

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875